APPLICATION FOR REHEARING
No 103.
Decided Jan 24, 1941
BY THE COURT:
The above entitled cause is now being determined on plaintiff-appellant’s application for a rehearing.
The only ground of application requiring attention is that wherein appellants complain, that the court did not pass upon their motion asking for an order requiring the -clerk of the court to correct the docket showing that a bill of exceptions was filed on June 17, 1940.
It is probably true that in our original opinion we did not expressly state that the application to correct the docket was sustained, yet we did inferentially so do when we stated that we would consider the bill of exceptions as filed under date of June 17, 1940.
We also stated that we were in considerable doubt upon this question and still adhere to- that conclusion. However. in the interest of permitting plaintiff to save his. record in the Common *534Pleas Court, and in line with the inferences to be drawn from our original opinion, authorize the entry to provide that the clerk make the entry in his docket that the bill of exceptions was filed in our court on June 17, 1940. The Clerk may also include in his entry that the same is made on the order of the Court of Appeals.
We find nothing in the application for rehearing that was not considered before original opinion was released and, therefore, in all other particulars the applications will be denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.